Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
STATUS OF CLAIMS
This office action is responsive to the amendment filed on 10/04/2021.  As directed by the amendment: claims 113, 114 and 118 have been withdrawn.  Thus, claims 105-112, 115-117 and 119 are presently pending in this application.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.
Claim 105 is allowable. The restriction requirement between species and subspecies has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 113-114 an 118 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
REASONS FOR ALLOWANCE
Claims 105-119 are allowed. 
The following is an examiner’s statement of reasons for allowance: claims in this application are allowable due to the arguments presented on page 10 of the response filed 10/04/2021.  The closest prior art of Forsell (2007/0233019) fails to disclose an “articulating artificial contacting surface” since surface 18 is placed inside rigid surface 16b and the needle 1 or channel is not in fluid communication with the window 17 or inlet.  Therefore, the amended claims have not been found anticipated by or obvious over any prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774